     Case 1:21-cv-00434-NONE-EPG Document 6 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCE PAUL RAYMOND WILLIAMS,                     Case No. 1:21-cv-00434-NONE-EPG
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.
                                                        (ECF No. 4.)
14    FRESNO COUNTY DEPARTMENT OF
      CHILD SUPPORT SERVICES, et al.,
15
                         Defendants.
16

17

18

19          Plaintiff Prince Paul Raymond Williams (“Plaintiff”), is proceeding pro se in this action.

20   (ECF Nos. 1, 5.) On April 6, 2021, Plaintiff submitted an application to proceed in forma
     pauperis. (ECF No. 4.) Plaintiff has made the requisite showing under 28 U.S.C. § 1915(a).
21
     Accordingly, his application to proceed in forma pauperis is GRANTED.
22
            As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
23
     1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in forma pauperis
24
     to determine whether it is legally sufficient under the applicable pleading standards. The Court
25
     must dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally
26
     frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary
27
     relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court
28
                                                       1
     Case 1:21-cv-00434-NONE-EPG Document 6 Filed 04/09/21 Page 2 of 2


 1   determines that the complaint fails to state a claim, leave to amend may be granted to the extent

 2   that the deficiencies in the complaint can be cured by amendment. The complaint will be screened

 3   in due course and Plaintiff will be served with the resulting order.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 8, 2021                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
